Citation Nr: 1007703	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to a September 2003 rating decision that denied 
entitlement to service connection for hypertension.

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1986 to September 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision letter of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In June 2005, the Veteran submitted a notice of disagreement 
with respect to the May 2005 letter.  Thereafter, the RO 
failed to issue a statement of the case (SOC).  The Veteran's 
appeal was remanded in December 2006 for the issuance of an 
SOC in compliance with the ruling of Manlincon v. West, 12 
Vet. App. 238 (1999).  

The issue of entitlement to individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran failed to file a substantive appeal within one 
year of the September 30, 2003, rating decision or within 
sixty days of the October 6, 2004, statement of the case.


CONCLUSION OF LAW

The criteria for a timely substantive appeal from the 
September 30, 2003, rating decision have not been met.  38 
U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). Consequently, the Board is not required 
to address the RO's compliance with the duty to notify and 
duty to assist.

The threshold question that the Board must resolve is whether 
the Veteran entered a timely substantive appeal following a 
September 2003 rating decision that denied entitlement to 
service connection for hypertension.  The lack of a timely 
substantive appeal causes the appeal to fail for want of 
jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

In a letter dated September 30, 2003, the RO advised the 
Veteran of its denial of his claim for service connection for 
hypertension and his appellate rights.  On October 16, 2003, 
the RO received his notice of disagreement as to the 
September 2003 rating decision.  On October 6, 2004, the RO 
issued a statement of the case regarding the claim.  The 
cover letter accompanying the statement of the case advised 
the Veteran that he must file his appeal with the Houston, 
Texas RO within 60 days from the date of that letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the action that he had 
appealed.  

The Veteran submitted a cover letter indicating he faxed a VA 
Form 9 to his representative, Orange County Veterans Service 
Office.  The time-stamp on the fax indicates that it was 
received by the representative on December 3, 2004.  A VA 
Form 9 appealing the issue of service connection for 
hypertension was signed and dated on December 3, 2004, and 
received by the RO on December 14, 2004, evidenced by a time-
stamp on the face of the form.  In a May 2005 letter, the RO 
notified the Veteran that his substantive appeal of the 
September 2003 rating decision was untimely.

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  After the statement of the case is 
provided to the appellant, he must file a formal appeal 
within sixty days from the date the statement of the case is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.202(b); see also Rowell v. Principi, 4 Vet. App. 
9, 17 (1993) (where a claimant did not perfect an appeal by 
filing a timely substantive appeal, the RO rating decision 
became final).  By regulation, this substantive appeal must 
consist of either "a properly completed VA Form 9" or, 
"correspondence containing the necessary information."  
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 
20.202.

The formality of perfecting an appeal is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  See 38 
C.F.R. § 7105(d)(3).  Under 38 U.S.C.A. § 7105(d)(3), 
questions as to timeliness or adequacy of response shall be 
determined by the Board.

In the case, the preponderance of the objective evidence 
indicates that the Veteran did not submit a timely 
substantive appeal to the September 2003 rating decision.  As 
outlined above, the statement of the case was sent to the 
Veteran on October 6, 2004.  A fax transmittal and 
transaction report submitted by the Veteran indicates that he 
submitted a signed VA Form 9 to his representative on 
December 3, 2004.  The VA Form 9 was not, however, received 
by the RO, and therefore properly filed, until December 14, 
2004.  As indicated in the pertinent laws and regulations 
stated above, to be considered timely, the substantive appeal 
must have been filed 60 days from the issuance of the October 
6, 2004, SOC or within the remainder of the one-year period 
from the notification of the September 30, 2003, 
determination.  Thus, the Veteran's appeal of the prior RO 
decision was untimely.

In view of the foregoing, the Board concludes that the 
Veteran did not file a timely substantive appeal regarding 
the issue of entitlement to service connection for 
hypertension.  Therefore, the September 2003 rating decision 
that denied the Veteran's claim for service connection for 
hypertension is final.  See 38 C.F.R. §§ 20.101, 20.200.


ORDER

As a timely substantive appeal was not filed with respect to 
a September 2003 rating decision denying entitlement to 
service connection for hypertension, the appeal is denied.


REMAND

The Veteran filed a claim of service connection for 
depression and individual unemployability in March 2006.  The 
Veteran's claims were denied by a January 2007 decision.  In 
February 2007, the Veteran submitted a timely NOD with regard 
to the issue of service connection for individual 
unemployability, requesting Decision Review Officer (DRO) 
review.  By filing an NOD, the Veteran has initiated 
appellate review of this issue.  The next step in the 
appellate process is for the RO to issue to the Veteran an 
SOC.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 240-
41.  Consequently, these matters must be remanded to the RO 
for the issuance of a SOC.  The Board emphasizes, however, 
that to obtain appellate review of an issue not currently in 
appellate status; a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue the Veteran a 
statement of the case with respect to his 
claim of entitlement to service connection 
for individual unemployability, to include 
notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, this issue 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


